DETAILED ACTION
This action is in response to the application filed 25 March 2022, claiming benefit back to 6 December 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 17/119,690 filed on 11 December 2020, now U.S. Patent 11,341,444 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 10, 11, and 13 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,341,444 (‘444 patent). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison table below, claim 1 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 1.

U.S. Patent No. 11,341,444
1. A system configured to generate prioritization models and predict workflow prioritizations in a collaboration environment, the system comprising: one or more hardware processors configured by machine-readable instructions to: 
	generate a series of questions from which a prioritization model is determined, the prioritization model being configured to prioritize units of work managed, created, and/or assigned within a collaboration environment, the series of questions being related to how users of the collaboration environment work or prioritize work within the collaboration environment; 
	generate the prioritization model by training the prioritization model based on responses to the series of questions so that the prioritization model is trained in relation to how individual ones of the users work or prioritize work within the collaboration environment; 
	determine individual sets of one or more priorities for the individual ones of the users based on the prioritization model such that, for an individual user, an individual unit of work is determined to have a higher priority over an other individual unit of work; and
	effectuate presentation of a graphical user interface displaying an indication of the individual sets of one or more priorities determined for the individual ones of the users, the graphical user interface for the individual user including the indication that the individual unit of work has the higher priority over the other individual unit of work.

Instant Application 
1. A system configured to generate prioritization models for work managed within an online collaboration environment, the system comprising: one or more hardware processors configured by machine-readable instructions to:

	generate a prioritization model by training the prioritization model based on responses to a prompted series of questions so that the prioritization model is trained in relation to responses, the prompted series of questions being directed to how a user works or prioritize work within a collaboration environment;
	determine work assigned to the user based on the prioritization model some of the work is determined to have a relatively higher priority 
	effectuate presentation of a graphical user interface displaying an indication of the one or more priorities determined for thework assigned to the user .




Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 3.
.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 4.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 5.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 6.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 8.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 9.
.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 10.
.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application is a method performing the same steps as found in claim 1 of the instant application, claim 10 of the ‘444 patent is a method performing the same steps as found in claim 1 of the ‘444, and the differences between the two claims are the same as shown in the comparison of the independent claims 1, as shown above.  As such, claim 11 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 11.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 13.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 14.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 15.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 16.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 17.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 18.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 19.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,341,444 (‘444 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the ‘444 patent recites all of the limitations of the instant claim, and as such is narrower and would anticipate instant claim 20.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Babu; Shashi Anand et al. (U.S. 20190102700), which discloses a machine learning platform
	Kleinbart; Kyle et al. (U.S. 20120278388), which discloses a system and method for online communications management
	Gunning; Mark B. et al.	(U.S. 20090133027), which discloses systems and methods for project management task prioritization
Wolthuis; John et al. (U.S. 2018/0262620), which discloses a system and method for a work distribution service
O'Connell; Courtney et al. (U.S.  2016/0012368), which discloses a real-time user interface for prioritized professional work queue
Butt; David Wesley (U.S.  2006/0224430), which discloses an agenda based meeting management system, interface and method
Cunico; Hernan A. et al.	 (U.S.  2017/0004213), which discloses a crowd sourcing of device sensor data for real time response
Zimberg; Michael et al.	(U.S.  8,499,300), which discloses a system and method for task management of rule based tasks
Elenbaas; Daniel J. et al. (U.S.  2009/0204471), which discloses a trust level based task assignment in an online work management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683